Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00472-CV

                                         Benedict Emesowum

                                                   v.

       Milam Street Auto Storage, Inc. d/b/a Fast Tow Wrecker and Zone One Auto Storage

             NO. 1045789 IN THE CO CIVIL CT AT LAW NO 3 OF HARRIS COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
CLK RECORD             UNKNOWN                05/29/2015             INDIGENT                  UNK
  MT FEE                 $10.00               10/23/2014               E-PAID                  APE
RPT RECORD              $132.00               09/11/2014             INDIGENT                  STA
CLK RECORD               $28.00               09/10/2014             INDIGENT                  ANT
CLK RECORD             UNKNOWN                08/07/2014             INDIGENT                  ANT
   FILING               $195.00               06/12/2014             INDIGENT                  ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $365.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this August 28, 2015.